Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This communication is in response to Applicant’s claim amendments filed on December 02, 2020. Claims 1-14 and 21 are pending. Claims 1-14 and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview and subsequent email correspondence with Attorney Michael J. Grese on May 19, 2021.  

AMENDMENT TO THE CLAIMS

                Claim 1 (Currently Amended) A computer-implemented method for generating a customized webpage, comprising:
storing, with at least one processor, account data associating at least one account feature with a user account;
receiving, with at least one processor, a web request from a web browser of a user redirected from an issuer website of an issuer, the issuer being an issuer of the 
automatically identifying, with at least one processor and based on the web request, the issuer of the issuer website;
in response to identifying the issuer, automatically retrieving, with at least one processor, a white label resource associated with the issuer; and
using the retrieved white label resource associated with the issuer, automatically generating and transmitting to the web browser of the user, with at least one processor, a customized webpage that displays a first user interface, wherein the customized webpage is separate from the website of the issuer, wherein the first user interface is customized by displaying data associated with the at least one account feature associated with the user account comprising an identification of the user and the white label resource associated with the issuer.

2. (Original)	The computer-implemented method of claim 1, wherein the white label resource associated with the issuer comprises at least one of the following:  a logo, a label, a text area, a link, or any combination thereof, associated with the issuer.

3. (Original)	The computer-implemented method of claim 1, wherein the first user interface is further customized based on at least one of the following: html code, a style sheet, or any combination thereof, provided by the issuer.

4. (Original)	The computer-implemented method of claim 1, wherein the first user interface further comprises a user interface element selectable to redirect the user back to a website of the issuer of the user account.

5. (Original)	The computer-implemented method of claim 1, further comprising:
authenticating, with at least one processor, the user based on the web request redirected from the issuer.

6. (Original)	The computer-implemented method of claim 1, further 
separately authenticating the user, with at least one processor, independent of the issuer website.

7. (Original)	The method of claim 1, further comprising:
receiving, with at least one processor, a second web request from the web browser of the user redirected from a second issuer of a second user account issued to the user; and
in response to the web request, displaying a second user interface to the user via the web browser, wherein the second user interface is customized based on an identity of the second issuer associated with the second web request.

8. (Currently Amended) A system for generating a customized webpage, comprising at least one processor and a memory storing instructions configured to instruct the at least one processor to:
store account data associating at least one account feature with a user account;
receive a web request from a web browser of a user redirected from an issuer website of an issuer, the issuer being an issuer of the user account issued to the user;
automatically identify, based on the web request, the issuer of the issuer website;
in response to identifying the issuer, automatically retrieve a white label resource associated with the issuer; and
using the retrieved white label resource associated with the issuer, automatically generate and transmit to the web browser of the user a customized webpage that displays a first user interface, wherein the customized webpage is separate from the website of the issuer, wherein the first user interface is customized by displaying data associated with the at least one account feature associated with the user account comprising an identification of the user and the white label resource associated with the issuer.

9. (Original) The system of claim 8, wherein the white label resource associated with the issuer comprises at least one of the following:  a logo, a label, a text area, a link, or any combination thereof, associated with the issuer.

10. (Original)	The system of claim 8, wherein the first user interface is further customized based on at least one of the following: html code, a style sheet, or any combination thereof, provided by the issuer.

11. (Original)	The system of claim 8, wherein the first user interface further comprises a user interface element selectable to redirect the user back to a website of the issuer of the user account.

12. (Original)	The system of claim 8, wherein the at least one processor is further programmed or configured to:
authenticate the user based on the web request redirected from the issuer.

13. (Original)	The system of claim 8, wherein the at least one processor is further programmed or configured to:
separately authenticate the user independent of the issuer website.

14. (Original)	The system of claim 8, wherein the at least one processor is further programmed or configured to:
receive a second web request from the web browser of the user redirected from a second issuer of a second user account issued to the user; and
in response to the web request, display a second user interface to the user via the web browser, wherein the second user interface is customized based on an identity of the second issuer in accordance with the second web request.

Claims 15-20 (Cancelled)


store account data associating at least one account feature with a user account;
receive a web request from a web browser of a user redirected from an issuer website of an issuer, the issuer being an issuer of the user account issued to the user;
automatically identify, based on the web request, the issuer of the issuer website;
in response to identifying the issuer, automatically retrieve a white label resource associated with the issuer; and
using the retrieved white label resource associated with the issuer, automatically generate and transmit to the web browser of the user a customized webpage that displays a first user interface, wherein the customized webpage is separate from the website of the issuer, wherein the first user interface is customized by displaying data associated with the at least one account feature associated with the user account comprising an identification of the user and the white label resource associated with the issuer.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 8, and 21 and their dependent claims 2-14 respectively are allowed because the closest prior art of record and references of Norris et al (US 2011/0029430 A1) in view of Calvin et al (US 9,572,614 B2), in any combination do not teach or render obvious to one of ordinary skill in the art a method for generating a customized webpage comprising the following steps of receiving, with at least one processor, a web request from a web browser of a user redirected from an issuer website of an issuer, the issuer being an issuer of the user account issued to the user; automatically identifying, with at least one processor and based on the web request, the issuer of the issuer website; in response to identifying the issuer, automatically retrieving, with at least one processor, a white label resource associated with the issuer; and using the retrieved white label resource associated with the issuer, automatically generating and transmitting to the web browser of the user, with at least one processor, a customized webpage that displays a first user interface, wherein the customized webpage is separate from the website of the issuer, wherein the first user interface is customized by displaying data associated with the at least one account feature associated with the user account comprising an identification of the user and the white label resource associated with the issuer..



Conclusion 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Stone et al (US 9,754,314 B2) discloses Method for Providing a Customized Webpage Interface.
	Lavi et al (US 9,767,212 B2) discloses Method for Dynamically Enabling Customized Web Content and Application.
Kimchi et al (US 2012/0226995 A) discloses Content Customization with Security for Client Performances
	Halt JR (US 2005/0097095 A1) discloses Advanced Internet Interface Providing User Display Access of Customised webpages.
	Ferrara et al (US 2007/0267486 A1) discloses Method for providing Long Term Storage and Retrieval of Customized Transaction Card Images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M ALI whose telephone number is (571)270-3021, e-mail: Hatem.Ali@USPTO.GOV and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9 AM to 6:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

   

      /HANI M KAZIMI/      Primary Examiner, Art Unit 3691                                                                                                                                                                                                  
      /HATEM M ALI/
Examiner, Art Unit 3691